

115 SRES 304 IS: Expressing the sense of the Senate that entrepreneurship on the part of minority women-owned businesses should be fully supported and encouraged.
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 304IN THE SENATE OF THE UNITED STATESOctober 25, 2017Ms. Duckworth (for herself and Ms. Hirono) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate that entrepreneurship on the part of minority women-owned
			 businesses should be fully supported and encouraged.
	
 Whereas the number of women-owned small businesses increased by 3,500,000 from 2007 to 2016; Whereas, for every 10 women-owned businesses launched since 2007, 8 were started by women of color;
 Whereas women are now majority owners of 38 percent of all businesses in the United States; Whereas there are currently almost 5,000,000 minority women-owned small businesses;
 Whereas minority women are the fastest growing group of entrepreneurs in the United States; Whereas African-American women own fully 49 percent of all African-American-owned businesses;
 Whereas Latina-owned firms employ 550,400 workers; Whereas there are currently 922,700 Asian-American women-owned small businesses;
 Whereas Native American and Alaska Native women-owned small businesses generated $10,500,000,000 in revenues; and
 Whereas the number of Native Hawaiian and Pacific Islander women-owned small businesses more than doubled between 2007 and 2016: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)October has been designated National Women's Small Business Month by the Small Business Administration;
 (2)minority women often work in low-paying jobs in the traditional workforce, which means the gender salary gap, child care expenses, and a lack of paid family leave impact women of color more severely than other populations, and expanding access to opportunities for entrepreneurship can help women of color get ahead economically, serve their communities, and care for their families;
 (3)minority women entrepreneurs are paving the way for women-owned businesses; (4)minority women entrepreneurs are an important segment of the domestic economy of the United States as well as the global economy; and
 (5)in order to sustain the economy of the United States, Congress must fully support and encourage the growth of minority women-owned businesses.